Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 4, 2017

                                    No. 04-17-00108-CV

                            VIA METROPOLITAN TRANSIT,
                                     Appellant

                                              v.

                                       Curtis MECK,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2014CV01188
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
         After we granted Apellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on August 4, 2017. See TEX. R. APP. P. 38.6(b), (d). Before the
extended due date, Appellant filed an unopposed second motion for a one week extension of time
to file the brief until September 4, 2017. See id. R. 10.5(b).
       Appellant’s motion is GRANTED. Appellant’s brief is due on September 4, 2017.
Further extensions will not be granted absent extenuating circumstances.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.

                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk